Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “DB” in claims 22 and 32 is a relative term which renders the claim indefinite. The term “DB” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because DB is stand for decibel (dB), or it can be a file extension and in some cases for a database.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 20, 22-30, 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkas et al., US 2011/0153198 A1, hereinafter Kokkas, and further in view of Kamal et al., US 10339718 B1, hereinafter Kamal.
Claim 20. 
Kokkas teaches a method of generating an augmented reality image (see FIG. 6 shows a general diagram for the generation of 3D object data and their integration into the display of augmented-reality navigation information), the method comprising: 
receiving a front image by at least one processor (see fig. 6 “VE” i.e. a video feed also considers as the front image); 
calibrating the front image by the at least one processor (see [0083] of Kokkas); and 
configuring an augmented reality navigation screen including at least one augmented reality (AR) graphic object and the calibrated front image by the at least one processor (see [0089] The rendering engine RE controls also which 3D graphics will be converted to the image domain. Since the implementation of the collinearity equation requires significant computational resources per frame the rendering engine RE ensures that only relevant navigation information is overlaid onto the video feed VE. This is achieved by limiting the 3D rendering of the calculated route R as defined by the path calculator PC (FIG. 1) to a user specified radius. The same 3D rendering cut-off radius is imposed on the 3D map O (FIG. 6) so that only 3D buildings within this radius are rendered. In addition the user has the option to select which Points of Interest (POIs) will be displayed and this limits the rendering of 3D objects to that particular selection of POIs); 
wherein the augmented reality navigation screen includes an AR camera surface (see [0010] Implementation of camera calibration parameters: a process for calibrating the video sensor so that important characteristics such as lens distortions and focal length are accounted for when undertaking graphical processing. This improves the accuracy of overlaying navigation related data onto the live video feed) and an AR GUI surface (see [0047] described in FIG. 1. The diagram schematizes the methodology subdividing it into its primary three components: hardware, data, and processing and shows how a route R is calculated by inputting a destination D into the path calculator PC. The path calculator PC calculates the most suitable route R, using a 2D map M, updating it dynamically DU as information causing road-blocks and traffic is received. The computed route R is then inputted into the rendering engine RE), wherein calibrating the front image comprises: 
determining an unnecessary area of the front image (see the differences between the video feed and the augmented reality image of fig. 6); 
Kokkas does not use the feature of “cropping” cropping the unnecessary area in the front image; generating the AR camera surface based on cropped image; and rendering an AR GUI included in the AR GUI surface based on the cropped image. 
However, Kamal teaches at col. 13 lines 5-64 that target object training operation 302 may be performed using the same augmented reality projection device that will later be used to identify and augment the target object, while in other examples object training operation 302 may be performed using a completely separate augmented reality projection device. In this training mode, a user directing the augmented reality projection device to perform target object training operation 302 may point the device to an object the user desires to train into the system. The device may project a known pattern onto the object such that the camera may detect and 
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kamal into Kokkas teachings in order to experience various augmentations to the real-world environment such as objects, characters, information, and the like that are not actually present in the real-world environment.  

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkas, Kamal, and further in view of Angel et al., US 10217286 B1, hereinafter Angel.
Claim 21. 
Kokkas, and Kamal do not teach the method of claim 20, wherein calibrating the front image comprises cropping the unnecessary area in the front image based on a calibration factor data, wherein the calibration data comprises a first factor including at least a portion of the 
But Angel teaches at col. 4 lines 10-33 discloses left and right images 102, 104 rendered in FIG. 1B there is a left rendering 126 and a right rendering 128 of portions of the user's nose. As would be expected, the left image 122 includes a rendering 126 showing the left side of the user's nose in the lower right hand corner of the image, illuminated due to the location of the virtual sun being to the left of the nose in the images.

    PNG
    media_image1.png
    292
    391
    media_image1.png
    Greyscale

The examiner believes that it would have been obvious to a person skilled in the art to interprets the augmented nose 126 and 128 may be considered as a portion of the any objects e.g., a vehicle’s hood. Also see figs. 5-6.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Angel into Kamal and Kokkas teachings in order to determine the relative locations of various feature points of an object in this case it’s a vehicle.  


Kokkas teaches the method of claim 20, further comprising: detecting an object, by the at least one processor, based on the front image obtained by the at least one camera, cropping the front image, by the at least one processor, based on data stored in a calibration factor DB, wherein the calibration factor DB stores data on vanishing line, bonnet line and center line, recognizing a lane, by the at least one processor, based on information on the detected object, and displaying a 3D carpet on the AR camera surface, by the at least one processor, based on the lane recognition data and the cropped image. See fig. 6 illustrates based on information on the detected object, and displaying a 3D carpet on the AR camera surface, by the at least one processor, based on the lane recognition data and the cropped image.

Claim 23. 
Kokkas teaches the method of claim 20, wherein calibrating the front image comprises: 
determining, by the at least one processor, a balance of top, bottom, left and right of the front image, based on at least one of a horizontal line passing through a vanishing point detectable in the front image and a vertical line passing through the vanishing point, and calibrating the front image, by the at least one processor, based on the balance. See at [0049] Orientation of the user is established by a 3-axis tilt-compensated compass C as shown in FIG. 1. Tilt compensation is necessary to allow the compass, built into a mobile platform MP shown in FIG. 2, to function beyond its horizontal plane (equivalent to the earth's horizontal magnetic field components XH, YH) as it is moved by a user. FIG. 2 illustrates the tilt angles for roll (.omega.) and pitch (.phi.) of a user, which occur along the Xc and Yc axis as shown in FIG. 2. When the digital compass C experiences a tilt the Xc, Yc, Zc magnetic readings are transformed to the compass's C original horizontal plane (XH, YH) by applying Eq. 2 and Eq. 3.

Claim 24. 
Kamal teaches the method of claim 23, wherein the at least one camera comprises: a first camera configured to obtain the front image; and a second camera configured to obtain a wide-angle image in comparison with the first camera, wherein calibrating the front image comprises: determining, by the at least one processor, whether to use the wide-angle image, based on the balance. See col. 9 lines 27-53 discloses it may be desirable to employ different image sensors 208 and/or different lenses 210 to implement different characteristics (e.g., different resolutions, different magnification powers, different image sensing technologies, etc.) at different times. For example, when device 200 is detected to be relatively close to a target object in the real-world environment (e.g., such that the target object fills up a relatively large amount of the available resolution of one image sensor 208), it may be desirable to use a different lens 210 (e.g., a wider angle lens) and/or a different image sensor 208 than when device 200 is detected to be relatively remote to the target object (e.g., such that the target object fills up a relatively small amount of the available resolution of the image sensor 208). To this end, as certain implementations of image control module 206 direct image sensor 208 to capture light of image 212, the image capture may include selecting a sensor parameter associated with the field of view of the camera. For example, the sensor parameter may designate a particular image sensor 208 from a plurality of different image sensors (e.g., each having different characteristics such as different resolutions) included within the camera. As another example, the sensor parameter may designate a particular lens 210 from a plurality of different lenses (e.g., each providing a different magnification power such as a wide-angle magnification power or a narrow-angle magnification power for the field of view) included within the camera.

Claim 25. 
Kamal teaches the method of claim 20, further comprising overlaying a first AR graphic object on a point of the front image corresponding to a first object detected from the front image, wherein the at least one camera comprises: a first camera configured to obtain the front image; and a second camera configured to obtain a wide-angle image in comparison with the first camera, wherein calibrating the front image comprises determining, by the processor, whether to use the wide-angle image, based on a location of the first AR graphic object in the front image. See col. 2 lines 35-67 discloses the portion of the real-world environment captured by the sensor may be a portion that is included within a field of view of the sensor. In various examples described herein, the sensor included within the augmented reality projection device may be implemented by a camera configured to capture an image implemented by a video feed. As such, the field of view of the camera may refer to a portion of the real-world environment that is captured by the camera (e.g., based on lenses within the camera, the resolution of the camera, etc.). While the following example, and various other examples illustrated and described herein may refer to cameras that capture video feeds, however, it will be understood that other types of sensors configured to capture other types of images using other types of fields of view may also be used in accordance with principles described herein. For instance, a sensor may be implemented as a depth sensor (e.g., a LIDAR scanner, etc.) that detects and tracks images such as point clouds representative of depth points of objects being scanned, as a scanner that uses one or more lasers to detect information encoded in images (e.g., visual patterns) such as barcodes or QR codes, and/or as any other type of camera, scanner, or other sensor as may serve to capture any type of image in a particular implementation. In any of these examples, a field of view of the sensors may refer to a portion of the real-world environment that is within the scannable range of the depth sensor, scanner, or other suitable sensor. Also see col. 3 lines 1-18.

Claim 26. 
Kokkas teaches the method of claim 20, further comprising: generating first sensing data, by a gyroscope sensor; and generating second sensing data, by an acceleration sensor, wherein calibrating the front image comprises determining a holding tilt based on the first sensing data and the second sensing data, by the processor; and compensating the holding tilt on the navigation screen, by the processor. See [0049] and at [0054] discloses the Kalman filter is implemented in a dead-reckoning algorithm that integrates the GNSS receiver G with the compass C by taking into account the errors, biases and raw values obtained by the gyroscopes, accelerometers and the single frequency GNSS receiver G as described by Gabaglio et al, 2001. The gyroscopes and accelerometers are components of the 3-axis tilt-compensated compass C.
Also see [0084] and fig. 1.

Claim 27. 
Kokkas teaches the method of claim 20, further comprising: receiving at least one of a home button input signal and other application execution input signal, by the processor; deactivating the camera, by the processor; and driving the augmented reality navigation application in a background, by the processor. [0011] Implementation of the collinearity condition to accurately model the relationship between the 3D object space and image space and transfer 3D maps and navigation instruction on the CCD array of pixels, thus ensuring an optimum registration with the real time video feed for augmented reality navigation.

Claim 28. 
Kokkas teaches the method of claim 20, further comprising: obtaining vehicle stop state information, by the processor; deactivating the camera, by the processor; and driving the augmented reality navigation application to display a navigation screen excluding the front image and the AR graphic object, by the processor. See [0005] discloses designed to run within embodiments the likes of Personal Digital Assistants (PDAs), smartphones or in-dash vehicle infotainment systems, displaying in real-time a video feed of the path ahead while superimposing transparent cartographic information with representative navigation instructions.

Claim 29. 
Kamal teaches the method of claim 28, further comprising: obtaining vehicle moving state information after a vehicle stop state, by the processor; activating the camera, by the processor; and calibrating a front image obtained from the activated camera based on calibration data prior to deactivation of the camera, by the processor. See col. 15 lines 30-59 discloses first, camera calibration operation 304 may be performed with respect to a camera of a particular augmented reality projection device prior to the device being used. Camera calibration operation 304 may be performed by determining intrinsic parameters of the camera such as a focal length, an image sensor format, a principal point (e.g., an image center point), a lens distortion, and/or any other suitable intrinsic parameters associated with the camera. Such calibration may be done in any suitable way such as by capturing and analyzing a known and readily-recognizable pattern (e.g., a checkboard pattern or the like). Second, device calibration operation 306 may be performed with respect to both the camera and the projector within a particular augmented reality projection device. Specifically, device calibration operation 306 may be performed to determine a rotation and translation (e.g., a heading and position) of a camera and a projector statically mounted alongside one another within the augmented reality projection device. For example, the rotation and translation may be determined for the camera and projector in relation to one another in relation to a local coordinate system associated with the augmented reality projection device or in relation to a world coordinate system. Device calibration operation 306 may be performed to facilitate dynamic stabilization of projections, as will be made apparent below. However, it will be understood that device calibration operation 306 may be optional (e.g., may be omitted) for implementations of the systems and methods for projecting augmented reality content into a real-world environment that do not involve dynamically stabilizing the projections. 

Claims 30-39 are rejected with similar reasons as set forth in claims 20-29, respectively, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613